Citation Nr: 1111664	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis, including sensory ataxia and polyneuropathy, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a chronic neurological disorder, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

This appeal arises before the Board of Veterans' Appeals (BVA or Board) from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the benefits sought on appeal.  In August 2008, the Board reopened and remanded the claims for additional development, and the case has been returned for further appellate review. 

A claim of service connection for a skin condition as secondary to exposure to herbicides has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that there is additional evidentiary development that needs to be done.

In recent statements the Veteran has alleged that he developed arthritis and a chronic neurological disorder as due to exposure to Agent Orange while serving in Korea near the demilitarized zone (DMZ).  He specifically claims that while he was stationed at Seoul, Korea, and thus he served in the vicinity of, and travelled to the DMZ between June and July 1969.

The Veteran's DD Form 214 reflects service with the Headquarters Det KMAG (APO 96302) Eighth Army.  His MOS was administrative specialist.  He had 9 months and 7 days of Foreign Service, and the service treatment records document service in Korea.  According to the United States Army and Joint Services Records Research Center (JSRRC) military records show that herbicides were used along the southern boundary of the DMZ from 1967 to 1969, with Agent Orange specifically being used from April 1968 to August 1968.

Portions of the Veteran's personnel file that show dates and units of assignments should be obtained and associated with the claims file to verify the alleged Agent Orange exposure.  Additionally, the Board recognizes that the information the Veteran has offered to this point concerning the circumstances of alleged Agent Orange exposure has been relatively sparse.  It is therefore requested that he be given one further opportunity to offer further details of his alleged exposure, including more precise locations, occupational duties and dates for when this occurred.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request further information regarding the circumstances of his alleged exposure to Agent Orange along the Korean DMZ during service, including exact locations visited, occupational duties, and dates that the incidents of herbicide exposure transpired.

2.  Obtain the Veteran's service personnel records that show his units of assignments and the dates of those assignments.  If those records do not indicate that the Veteran served in a unit recognized as being exposed to Agent Orange, then request verification of such exposure through official channels per M21-1MR, Part IV, Subpart ii, 2.C.10.o.

3.  After the development requested in the two paragraphs has been completed, the RO/AMC should review the evidence of record and determine whether there is sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to ascertain the nature and etiology of the disorders he claims should be service connected.   

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


